176 Ga. App. 67 (1985)
335 S.E.2d 306
SEALS
v.
THE STATE.
70722.
Court of Appeals of Georgia.
Decided September 17, 1985.
Kenneth D. Feldman, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Alfred D. Dixon, Assistant District Attorneys, for appellee.
SOGNIER, Judge.
Seals appeals his conviction of rape.
1. Appellant first contends the evidence is not sufficient to support the verdict. The evidence disclosed that appellant and two other men came to the home of the victim. While the two men grabbed the victim's daughter and a woman friend who was present, appellant dragged the victim to a small house behind the victim's home. Appellant forcibly removed the victim's clothing and had carnal knowledge of her against her will. The victim's daughter freed herself and ran to the little house, where she saw appellant on top of her mother. Appellant was wearing no pants or underwear. The victim, her daughter and the woman friend all identified appellant, whom they had known for at least two years, as the person who committed the rape.
Although appellant denied raping the victim, we find the evidence *68 more than sufficient to meet the standard of proof required by Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
2. Appellant contends the trial court erred by denying his motion for a mistrial after the State improperly placed appellant's character in issue. This enumeration of error is without merit.
A police detective testified that after he was given appellant's name he checked the police records section "and found a photograph or a mug shot under the name ." Before the detective could give the name, appellant objected and moved for a mistrial on the ground that appellant's character had been placed in issue improperly. Appellant contends error in denial of the motion. "The testimony that a photograph is a `mug shot' from the files of the police department does not put the defendant's character in issue." Hunter v. State, 170 Ga. App. 356, 357 (2) (317 SE2d 332) (1984). Hence, it was not error to deny appellant's motion for a mistrial.
Judgment affirmed. Birdsong, P. J., and Carley, J., concur.